      Case 1:18-cv-00068 Document 563 Filed on 03/26/21 in TXSD Page 1 of 3




                       UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                           BROWNSVILLE DIVISION


STATE OF TEXAS, et al.,

Plaintiffs,

v.                                         Case No. 18-cv-00068

UNITED STATES OF AMERICA, et al.,

Defendants,

and

KARLA PEREZ, et al.,

Defendant-Intervenors.


                          FEDERAL DEFENDANTS’ NOTICE
                         OF DHS PENDING ACTION ON DACA
     Case 1:18-cv-00068 Document 563 Filed on 03/26/21 in TXSD Page 2 of 3




       On March 19, 2021, the Court issued an Order setting a hearing for March 30, 2021, to

address, among other topics, “how, if at all, the American Dream and Promise Act ‘will impact

the substantive and procedural aspects of this litigation.’” ECF No. 559. Counsel for the Federal

Defendants will be prepared to discuss this issue. Additionally, the Department of Homeland

Security has informed counsel for the Federal Defendants that the agency intends to issue a

Notice of Proposed Rulemaking proposing a new regulation concerning Deferred Action for

Childhood Arrivals (DACA), consistent with the President’s Memorandum of January 20, 2021

[ECF NO. 550-1]. Because issuance of a regulation following evaluation of comments would

impact the claims before the Court, the Federal Defendants respectfully provide this notice.



Dated: March 26, 2021                               Respectfully submitted,
BRIAN M. BOYNTON                                    /s/ Jeffrey S. Robins
Acting Assistant Attorney General                   JEFFREY S. ROBINS
Civil Division                                      Attorney-in-Charge
                                                    Deputy Director
AUGUST E. FLENTJE                                   U.S. Department of Justice
Special Counsel                                     Civil Division
Civil Division                                      Office of Immigration Litigation
                                                    District Court Section
WILLIAM C. PEACHEY                                  P.O. Box 868, Ben Franklin Station
Director, Office of Immigration Litigation          Washington, D.C. 20044
District Court Section                              Phone: (202) 616-1246
                                                    Fax: (202) 305-7000
                                                    Email: jeffrey.robins@usdoj.gov

                                                    JAMES J. WALKER
                                                    Senior Litigation Counsel

                                                    Attorneys for Federal Defendants




                                                1
     Case 1:18-cv-00068 Document 563 Filed on 03/26/21 in TXSD Page 3 of 3




                               CERTIFICATE OF SERVICE


  I certify that on March 26, 2021, this document was electronically filed with the Clerk of the

Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.

                                                            /s/ Jeffrey S. Robins
                                                            JEFFREY S. ROBINS
